Case 2:19-cv-13079-GCS-RSW ECF No. 14, PageID.839 Filed 12/01/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

LINDA M. SHEPPARD,

     Plaintiff,
                                         Case No. 19-13079
v.
                                         Hon. George Caram Steeh
ANDREW SAUL,                             Hon. R. Steven Whalen
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
_______________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION,
         GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT (ECF NO. 11), AND DENYING PLAINTIFF’S
         MOTION FOR SUMMARY JUDGMENT (ECF NO. 10)

     On November 5, 2020, Magistrate Judge R. Steven Whalen issued a

report and recommendation proposing that the court grant Defendant’s

motion for summary judgment and deny Plaintiff’s motion for summary

judgment. No timely objections have been filed.

     With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject




                                       -1-
Case 2:19-cv-13079-GCS-RSW ECF No. 14, PageID.840 Filed 12/01/20 Page 2 of 2




or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      Upon review of the report and recommendation, and having received

no objection, the court agrees with Magistrate Judge Whalen’s analysis and

conclusions.

      Therefore, IT IS HEREBY ORDERED that Magistrate Judge

Whalen’s report and recommendation (ECF No. 13) is ACCEPTED and

ADOPTED as the order of the court.

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 11) is GRANTED and Plaintiff’s motion for summary

judgment (ECF No. 10) is DENIED.

Dated: December 1, 2020
                                             s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE


                                  CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record on
                      December 1, 2020, by electronic and/or ordinary mail.

                                        s/Brianna Sauve
                                          Deputy Clerk




                                                   -2-
